DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 45-61 are pending.
Claims 48-49 and 57-58 are objected to.
Claims 1, 45-47, 51-56 and 60-61 are rejected.

Allowable Subject Matter
Claim 48-50 and 57-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Response to Arguments
The Applicant asserts on pages 8-9 of Applicant’s responses filed 03/11/2021:
Lee (US 20050033175) does not appear to teach the amended limitations including “assigning a plurality of different phase values to a plurality of at least three different source transducers of the plurality of transducer; exciting the at least three sources transducers in accordance with the assigned different phase values to generate a plurality of ultrasound waveforms within the tissue medium; receiving data from a plurality of receiving transducers of the plurality of transducers in accordance with transmissions and reflections of the plurality of ultrasound waveforms within the tissue medium; and calculating a search direction based on data from the receiving transducers”, including that Lee merely appears to relate to a numerical optimization searching technique that is used to maximize goal values. 
In response, the Office respectfully disagrees.

Furthermore, Lee’s numerical optimization searching technique is indistinguishable from the recited calculation of a search direction based on data from the receiving transducers because the “goal values are determined in response to multiple sequences” of Doppler pulses that “are fired into a patient” (paragraphs 7 and 50), and an update for the firing is generated on the result of the search direction. See paragraph 50. 

Withdrawn Rejections
Pursuant of Applicant’s responses filed 03/11/2021, the rejection made to claim 1 under 35 U.S.C. 112(b) has been withdrawn.

Claim Objections
Claims 50 and 59 are objected to because of the following informalities:
The claims include a typographical error in the form of a missing space between “source” and “transducer”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 50 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 50 and 59, “the misfit function” lacks proper antecedent basis. Neither the function “ps(m,t)” nor the independent variable “t” are properly defined.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 45, 51-53 and 54, 60-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee, et al., US 20050033175, hereafter referred to as “Lee”, in view of Chambers, et al., US 20040122325, hereafter referred to as “Chambers”.

Regarding claim 1, Lee teaches an ultrasound tomography imaging method for imaging a tissue medium (see fig. 2 for the method of automatic optimization of spectral Doppler ultrasound imaging), the method comprising: 
assigning a plurality of different phase values to a plurality of at least three different source transducers (see transducer 14 of fig. 3 and paragraph 24) of the plurality of transducers (see paragraph 24 for the delays set to the transducers); 
exciting at least three source transducers in accordance with the assigned different phase values to generate a plurality of ultrasound waveforms within the tissue medium (see paragraph 24 for the transmit waveform used to energized the transducer); 
receiving data from a plurality of receiving transducers of the plurality of transducers in accordance with transmissions and reflections of the plurality of ultrasound waveforms within the tissue medium (see paragraphs 26-27 for the received beamformed signals); and 
calculating a search direction based on data from the receiving transducers (see paragraph 50 for the numeral optimization searching technique including determination of a search direction).
Lee does not teach one or more ultrasound transducer arrays comprising a plurality of transducers
However, Chambers teaches one or more ultrasound transducer arrays (128-1 and 128-2 of fig. 3A and paragraph 42) comprising a plurality of transducers (see figs. 3A and 3B for the array 320 including a plurality of transducers) for transmitting and receiving time delayed acoustic waves (see paragraphs 7-8). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Lee’s system with Chamber’s pair of transducer arrays comprising a plurality of transducers to allow capturing additional information including transmitted waves for use in image reconstruction to improve imaging quality. See paragraphs 5-6 of Chambers.

Regarding claim 45, Lee in view of Chambers teaches all the limitations of claim 1 above.
Chambers further teaches performing a numerical simulation of forward propagation of wavefields from the source transducers and backward propagation of wavefields from the receiving transducers.
However, Chambers teaches performing a numerical simulation (see paragraph 11 for the wave-propagation model) of forward propagation of wavefields from the source transducers and backward propagation of wavefields from the receiving transducers (see paragraph 137 for the mixture of transmission and reflection data that is received). Paragraph 125 includes that the simulated data is equivalent to the actual data.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Lee’s system with Chamber’s spaced apart transducer arrays to allow capturing additional information including transmitted waves for use in image reconstruction to improve imaging quality. See paragraphs 5-6 of Chambers.

Regarding claim 51, Lee in view of Chambers teaches all the limitations of claim 1 above.
Chambers further teaches wherein the different phase values are randomly assigned (see paragraph 120 for the unwrapping of phase values).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Lee’s system with Chamber’s spaced apart transducer arrays to allow capturing additional information including transmitted waves for use in image reconstruction to improve imaging quality. See paragraphs 5-6 of Chambers.


Chambers further teaches identifying different ones of the at least three different source transducers based on the different phase values functioning as source signatures (see paragraph 78 which explains detecting phase information to corresponding to specific ones of ultrasonic pulses).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Lee’s system with Chamber’s spaced apart transducer arrays to allow capturing additional information including transmitted waves for use in image reconstruction to improve imaging quality. See paragraphs 5-6 of Chambers.

Regarding claim 53, Lee teaches an ultrasound tomography imaging system for imaging a tissue medium (see fig. 1 and paragraph 23 for the Doppler ultrasound imaging system) comprising:
 a processor; and memory storing instructions that, when executed by the processor, (see processor 16 of fig. 1 and paragraph 23, paragraph 24 for the memory and paragraph 34 for the software) cause the processor to: 
assign a plurality of different phase values to a plurality of at least three different source transducers  (see transducer 14 of fig. 3 and paragraph 24) of the plurality of transducers (see paragraph 24 for the delays set to the transducers); 
exciting the at least three source transducers in accordance with the assigned different phase values to generate a plurality of ultrasound waveforms within the tissue medium (see paragraph 24 for the transmit waveform used to energized the transducer); 
receiving data from a plurality of receiving transducers of the plurality of transducers in accordance with transmissions and reflections of the plurality of ultrasound waveforms within the tissue medium (see paragraphs 26-27 for the received beamformed signals); and 

Lee does not teach two or more ultrasound transducer arrays spaced apart from each other, each of the ultrasound transducer arrays comprising a plurality of transducers;
However, Chambers teaches an ultrasound imaging system (see fig. 1 and paragraph 40) including two paddles 128 configured with arrays of transducers that are spaced apart. See paragraph 42.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Lee’s system with Chamber’s spaced apart transducer arrays comprising a plurality of transducers to allow capturing additional information including transmitted waves for use in image reconstruction to improve imaging quality. See paragraphs 5-6 of Chambers.

Regarding claim 54, Lee in view of Chambers teaches all the limitations of claim 53 above. 
Chambers further teaches wherein the memory further stores instructions that, when executed by the processor, cause the processor to perform a numerical simulation (see paragraph 11 for the wave-propagation model) of forward propagation of wavefields from the source transducers and backward propagation of wavefields from the receiving transducers (see paragraph 137 for the mixture of transmission and reflection data that is received). Paragraph 125 includes that the simulated data is equivalent to the actual data.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Lee’s system with Chamber’s spaced apart transducer arrays to allow capturing additional information including transmitted waves for use in image reconstruction to improve imaging quality. See paragraphs 5-6 of Chambers.


Chambers further teaches wherein the different phase values are randomly assigned (see paragraph 120 for the unwrapping of phase values). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Lee’s system with Chamber’s spaced apart transducer arrays to allow capturing additional information including transmitted waves for use in image reconstruction to improve imaging quality. See paragraphs 5-6 of Chambers.

Regarding claim 61, Lee in view of Chambers teaches all the limitations of claim 53 above. 
Chambers further teaches wherein the memory further stores instructions that, when executed by the processor, cause the processor to identify different ones of the at least three different source transducers based on the different phase values functioning as source signatures (see paragraph 78 which explains detecting phase information to corresponding to specific ones of ultrasonic pulses).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Lee’s system with Chamber’s spaced apart transducer arrays to allow capturing additional information including transmitted waves for use in image reconstruction to improve imaging quality. See paragraphs 5-6 of Chambers.

Claims 46-47 and 55-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Chambers as applied to claims 45 and 54, respectively above, and further in view of Tsurugaya, et al., US 20090323473, hereafter referred to as “Tsurugaya”.


Lee in view of Chambers fails to teach wherein the calculating the search direction is based on the forward propagation of wavefields and the backward propagation of wavefields.
However, Tsurugaya teaches a target search method (see paragraphs 8-12) wherein the calculating the search direction (see the target searching steps in paragraph 26) is based on the forward propagation of wavefields and the backward propagation of wavefields (paragraph 26 includes that forward scattering waves and backward traveling waves. Also see fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Lee’s search technique with Tsurugaya’s inclusion of forward and backward propagated waves for improving the search accuracy. See paragraphs 6-7 of Tsurugaya. Tsurugaya directs to improving search methods based on conjugate algorithms (see paragraph 6) the same way Lee seeks to improve search techniques based on conjugate methods (see paragraph 50), hence both Lee and Tsurugaya are reasonably pertinent to the problem of calculating a search direction as claimed. See MPEP 2141.01(a)(I).

Regarding claim 47, Lee in view of Chambers and Tsurugaya teaches all the limitations of claim 46 above. 
Lee further teaches updating a model based on the search direction; and computing an ultrasound waveform tomography image reconstruction in accordance with the updated model (see paragraph 50 and fig. 4 for the determination of a need for generating additional intermediate settings).

Regarding claim 55, Lee in view of Chambers teaches all the limitations of claim 54 above. 

However, Tsurugaya teaches a target search method (see paragraphs 8-12) wherein the calculating the search direction (see the target searching steps in paragraph 26) is based on the forward propagation of wavefields and the backward propagation of wavefields (paragraph 26 includes that forward scattering waves and backward traveling waves. Also see fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Lee’s search technique with Tsurugaya’s inclusion of forward and backward propagated waves for improving the search accuracy. See paragraphs 6-7 of Tsurugaya. Tsurugaya directs to improving search methods based on conjugate algorithms (see paragraph 6) the same way Lee seeks to improve search techniques based on conjugate methods (see paragraph 50), hence both Lee and Tsurugaya are reasonably pertinent to the problem of calculating a search direction as claimed. See MPEP 2141.01(a)(I).

Regarding claim 56, Lee in view of Chambers and Tsurugaya teaches all the limitations of claim 55 above. 
Lee further teaches wherein the memory further stores instructions that, when executed by the processor, cause the processor to: update a model based on the search direction; and compute an ultrasound waveform tomography image reconstruction in accordance with the updated model (see paragraph 50 and fig. 4 for the determination of a need for generating additional intermediate settings).


Conclusion
US 20110178739 teaches photoacoustic image reconstruction using a conjugate gradient method to minimize a Jacobian of the acoustic wave signal. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793